NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on May 27, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Arpan P. Savla/            Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                            



Status of the Claims
Claims 25-32, 36-39, 48, and 49 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable.
Claims 33-35 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-32, 36-39, 48, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US 2007/0180197).
Regarding claim 25, Wright et al. disclose: 
An apparatus, comprising: 
a first processor (FIG. 1 Processor 102) including a first processor cache (FIG. 1 Processor 104), wherein the first processor is configured to execute a program ([0027] to achieve high rates of computational performance, computer system designers typically employ multiple processors that operate in parallel to perform a single computational task), wherein the first processor is configured to support cache coherence (FIG. 1 Coherence Mechanism 114; [0030] Caches 108, 110, and 112 are coupled to system bus 122 through coherence mechanisms 114, 116, and 118 respectively. Each of coherence mechanisms 114-118 manages cache coherence in its associated cache during a memory access operation and additionally generates coherence traffic 132 across system bus 122; [0032]) with a second processor cache (FIG. 1 Cache 110) of a second processor (FIG. 1 Process 104) configured to execute the program ([0027]), wherein the first processor is configured to support selective overriding of the cache coherence with the second processor cache for a data element operated on by the first processor ([0007] if a data item in a local cache (i.e. a data element) does not have any copies in other caches, there is no need to send an invalidation message to other caches when the data item is modified; FIG. 5 step 500 memory access request (i.e. data element); FIG. 5 step 510 Perform the memory access without generating coherence traffic; [0050] During operation, the system first receives a memory access (i.e. data element) request from a processor (step 500); [0053] if the system determines that the memory access is non-coherent (i.e. NC bit=1), the system next determines if the page access request is directed to a local memory or a remote memory (step 508). If the request is directed to a local memory, the system performs the memory access without generating coherence traffic (step 510)), wherein the first processor is configured to support selective overriding of cache coherence with the second processor cache for the data element based on a determination by the first processor that the data element is to be exempted from cache coherence (FIG. 3B Non-Coherent Indicator 310; [0039] an indicator embedded within a PTE to indicate whether a corresponding page is coherent or not; FIG. 4 step 404 Set the non-coherent indicator in the corresponding PTE to be non-coherent; FIG. 5 step 504 Is the NC indicator in PTE set?).
Regarding claim 26, Wright et al. disclose: 
The apparatus of claim 25, wherein the first processor is configured such that, based on the determination by the first processor that the data element is to be exempted from cache coherence (FIG. 5 step 504 Is the NC indicator in PTE set?), the first processor will not trigger a cache coherence transaction on the data element (FIG. 5 step 510 Perform the memory access without generating coherence traffic) in response to a memory operation on the data element (FIG. 5 step 500 Receive a memory access request from a processor).
Regarding claim 27, Wright et al. disclose: 
The apparatus of claim 25, wherein the first processor is configured such that, based on the determination by the first processor that the data element is to be exempted from cache coherence (FIG. 5 step 504 Is the NC indicator in PTE set?), the first processor will not trigger a cache coherence transaction on the data element (FIG. 5 step 510 Perform the memory access without generating coherence traffic).
Regarding claim 28, Wright et al. disclose: 
The apparatus of claim 25, wherein the determination by the first processor that the data element is to be exempted from cache coherence is based on a data type of the data element ([0047] configuring a page to be non-coherent can be beneficial for pages in a local memory which is exclusively associated with a specific processor in a multiprocessor system, wherein the local memory is not accessible by the other processors).
Regarding claim 29, Wright et al. disclose: 
The apparatus of claim 28, wherein the data type of the data element is processor local data (PLD) ([0047] configuring a page to be non-coherent can be beneficial for pages in a local memory which is exclusively associated with a specific processor in a multiprocessor system, wherein the local memory is not accessible by the other processors).
Regarding claim 30, Wright et al. disclose: 
The apparatus of claim 28, wherein the data type of the data element is set by the program ([0017] the system configures pages in a thread local heap (TLH) to be non-coherent, wherein the TLH is accessible only by a thread which is local to the processor (i.e. data type is local to processor))
Regarding claim 31, Wright et al. disclose: 
The apparatus of claim 25, wherein the determination by the first processor that the data element is to be exempted from cache coherence is based on memory region configuration information indicative that a memory region with which a memory operation for the data element is associated is configured to store a type of data to be exempted from cache coherence ([0017] the system configures pages in a thread local heap (TLH) to be non-coherent, wherein the TLH is accessible only by a thread which is local to the processor).
Regarding claim 32, Wright et al. disclose: 
The apparatus of claim 31, wherein the memory region configuration information (FIG. 3B Non-Coherent Indicator in Page Table Entry (PTE) 308) is maintained in a control register of the first processor (FIG. 3B Non-Coherent Indicator in Page Table Entry (PTE) 308; [0039] in FIG. 3B, PTE 308 is configured to include a "non-coherent indicator" 310, which indicates whether an access to the corresponding page is non-coherent or coherent).
Regarding claim 36, Wright et al. disclose: 
The apparatus of claim 32, wherein the control register is a page attribute table (FIG. 2 Page Table 210) configured to provide control over a manner in which a page of the first processor cache is cached in the first processor cache (FIG. 3B Non-Coherent Indicator in Page Table Entry (PTE) 308; [0039] in FIG. 3B, PTE 308 is configured to include a "non-coherent indicator" 310, which indicates whether an access to the corresponding page is non-coherent or coherent).
Regarding claim 37, Wright et al. disclose: 
The apparatus of claim 36, wherein the page attribute table is configured to support an access mode in which data in a specific page is made exempt from cache coherence (FIG. 3B Non-Coherent Indicator in Page Table Entry (PTE) 308; [0039] in FIG. 3B, PTE 308 is configured to include a "non-coherent indicator" 310, which indicates whether an access to the corresponding page is non-coherent or coherent).
Regarding claim 38, Wright et al. disclose: 
The apparatus of claim 25, wherein the determination by the first processor that the data element is to be exempted from cache coherence is based on a processor instruction indicative of a memory operation for the data element ([0018] the system configures pages in a local memory attached to the processor to be non-coherent; FIG. 4 Step 400 Receive a command to configure a page to be non-coherent).
Regarding claim 39, Wright et al. disclose: 
The apparatus of claim 25, wherein the determination by the first processor that the data element is to be exempted from cache coherence is based on a determination that a processor instruction including a memory operation for the data element is indicative that the memory operation is for a type of data to be exempted from cache coherence (FIG. 5 step 504 Is the NC indicator in PTE set?).
Regarding claim 48, Wright et al. disclose: 
A method, comprising: 
supporting, by a first processor (FIG. 1 Processor 102) including a first processor cache (FIG. 1 Processor 104) and configured to execute a program ([0027] to achieve high rates of computational performance, computer system designers typically employ multiple processors that operate in parallel to perform a single computational task), cache coherence between the first processor cache (FIG. 1 Coherence Mechanism 114; [0030] Caches 108, 110, and 112 are coupled to system bus 122 through coherence mechanisms 114, 116, and 118 respectively. Each of coherence mechanisms 114-118 manages cache coherence in its associated cache during a memory access operation and additionally generates coherence traffic 132 across system bus 122; [0032]) and a second processor cache (FIG. 1 Cache 110) of a second processor (FIG. 1 Process 104) configured to execute the program ([0027]); and 
supporting, by the first processor, selective overriding of the cache coherence between the first processor cache and the second processor cache for a data element operated on by the first processor ([0007] if a data item in a local cache (i.e. a data element) does not have any copies in other caches, there is no need to send an invalidation message to other caches when the data item is modified; FIG. 5 step 500 memory access request (i.e. data element); FIG. 5 step 510 Perform the memory access without generating coherence traffic; [0050] During operation, the system first receives a memory access (i.e. data element) request from a processor (step 500); [0053] if the system determines that the memory access is non-coherent (i.e. NC bit=1), the system next determines if the page access request is directed to a local memory or a remote memory (step 508). If the request is directed to a local memory, the system performs the memory access without generating coherence traffic (step 510)), wherein the selective overriding of the cache coherence between the first processor cache and the second processor cache for the data element is based on a determination by the first processor that the data element is to be exempted from cache coherence (FIG. 3B Non-Coherent Indicator 310; [0039] an indicator embedded within a PTE to indicate whether a corresponding page is coherent or not; FIG. 4 step 404 Set the non-coherent indicator in the corresponding PTE to be non-coherent; FIG. 5 step 504 Is the NC indicator in PTE set?).
Regarding claim 49, Wright et al. disclose: 
An apparatus, comprising: 
a first processor (FIG. 1 Processor 102) including a first processor cache (FIG. 1 Processor 104), wherein the first processor is configured to support cache coherence between the first processor cache (FIG. 1 Coherence Mechanism 114; [0030] Caches 108, 110, and 112 are coupled to system bus 122 through coherence mechanisms 114, 116, and 118 respectively. Each of coherence mechanisms 114-118 manages cache coherence in its associated cache during a memory access operation and additionally generates coherence traffic 132 across system bus 122; [0032]) and a second processor cache (FIG. 1 Cache 110) of a second processor (FIG. 1 Process 104) for a program executed by the first processor and the second processor ([0027] to achieve high rates of computational performance, computer system designers typically employ multiple processors that operate in parallel to perform a single computational task), wherein the first processor is configured to support selective overriding of the cache coherence between the first processor cache and the second processor cache for the program, wherein the first processor is configured to support selective overriding of the cache coherence for a data element operated on by the first processor ([0007] if a data item in a local cache (i.e. a data element) does not have any copies in other caches, there is no need to send an invalidation message to other caches when the data item is modified; FIG. 5 step 500 memory access request (i.e. data element); FIG. 5 step 510 Perform the memory access without generating coherence traffic; [0050] During operation, the system first receives a memory access (i.e. data element) request from a processor (step 500); [0053] if the system determines that the memory access is non-coherent (i.e. NC bit=1), the system next determines if the page access request is directed to a local memory or a remote memory (step 508). If the request is directed to a local memory, the system performs the memory access without generating coherence traffic (step 510)), wherein the first processor is configured to support selective overriding of cache coherence for the data element based on a determination by the first processor that the data element is to be exempted from cache coherence (FIG. 3B Non-Coherent Indicator 310; [0039] an indicator embedded within a PTE to indicate whether a corresponding page is coherent or not; FIG. 4 step 404 Set the non-coherent indicator in the corresponding PTE to be non-coherent; FIG. 5 step 504 Is the NC indicator in PTE set?).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. as applied to claim 32 above, and further in view of Fang et al. (US 2010/0191920).
Regarding claim 33, Wright et al. do not appear to explicitly teach while Fang et al. further disclose:
The apparatus of claim 32, wherein the control register is a range register configured to provide control over a manner in which a memory range of the first processor cache is cached in the first processor cache ([0010] Thus in general, on the processor side, cacheability and coherence choices are achieved using an address range approach. For a x86 architecture, this can be realized using memory type range registers (MTRRs) and page tables (collectively referred to herein as page tables for simplicity)).
Wright et al. and Fang et al. are analogous art because Wright et al. teach supporting both coherent and non-coherent memory accesses in a multiprocessor system and Fang et al. teach address-range coherence control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wright et al. and Fang et al. before him/her, to modify the teachings of Wright et al. with the Fang et al. teachings of memory type range registers because implementing a control register of the processor in order to control cacheability and coherence choices on the processor side (Fang et al. [0009]-[0010]).
Regarding claim 34, Fang et al. further disclose: 
The apparatus of claim 33, wherein the range register is a Memory Type Range Register (MTRR) or an Address Range Register (ARR) ([0010] Thus in general, on the processor side, cacheability and coherence choices are achieved using an address range approach. For a x86 architecture, this can be realized using memory type range registers (MTRRs) and page tables (collectively referred to herein as page tables for simplicity)).
Regarding claim 35, Fang et al. further disclose:
The apparatus of claim 33, wherein the range register is configured to support an access mode in which data in a specific memory range is made exempt from cache coherence ([0012] address range-based, in which control of coherency is on a given memory range granularity, e.g., memory page size such as a 4K memory page).

Claims 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. as applied to claim 39 above, and further in view of Evangelinos et al. (US 2016/0283377).
Regarding claim 40, Wright et al. do not appear to explicitly teach while Evangelinos et al. further disclose:
The apparatus of claim 39, wherein the first processor instruction is configured to indicate that a memory operand of the processor instruction includes a type of data to be exempted from cache coherence ([0025] two forms of store instructions may be included in the instruction set architecture (ISA), a store-with-coherence-action instruction and a store-without-coherence-action instruction; the type of data is data that does not require a coherence action).
Wright et al. and Evangelinos et al. are analogous art because Wright et al. teach supporting both coherent and non-coherent memory accesses in a multiprocessor system and Evangelinos et al. teach cache coherence operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Wright et al. and Evangelinos et al. before him/her, to modify the teachings of Wright et al. with the Evangelinos et al. teachings of cache coherency because indicating the memory operation is for data to be exempted from cache coherency enables the coherence action to be skipped. The combination would reduce latency for those operations (Evangelinos [0029]).
Regarding claim 41, Evangelinos et al. further disclose:
The apparatus of claim 40, wherein configuration of the processor instruction to indicate that the memory operand of the processor instruction includes the type of data to be exempted from cache coherence is based on an instruction name of the first processor instruction ([0025] two forms of store instructions may be included in the instruction set architecture (ISA), a store-with-coherence-action instruction and a store-without-coherence-action instruction; the type of data is data that does not require a coherence action).
Regarding claim 43, Evangelinos et al. further disclose: 
The apparatus of claim 40, wherein the processor instruction comprises an instruction supported by an Instruction Set Architecture (ISA) of the first processor ([0025] two forms of store instructions may be included in the instruction set architecture (ISA), a store-with-coherence-action instruction and a store-without-coherence-action instruction; the type of data is data that does not require a coherence action).

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. as applied to claim 39 above, and further in view of Evangelinos et al. as applied to claim 40 above, and further in view of McGrath et al. (US 2001/044891).
Regarding claim 42, Wright et al. and Evangelinos et al. and do not appear to explicitly teach while McGrath et al. disclose:
The apparatus of claim 40, wherein the first processor is an x86  processor ([0037] Processor 10 may employ a processor architecture compatible with the x86 architecture) and configuration of the processor instruction to indicate that the memory operand of the processor instruction includes the type of data to be exempted from cache coherence is based on a prefix in an Instruction Prefixes field ([0069] the use of instruction prefixes to override the operating mode for a particular instruction).
Wright et al., Evangelinos et al., McGrath et al. are analogous art because Wright et al. teach supporting both coherent and non-coherent memory accesses in a multiprocessor system; Evangelinos et al. teach cache coherence operations; and McGrath et al. teach x86 processor architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wright et al., Evangelinos et al., and McGrath et al. before him/her, to modify the combined teachings of Wright et al. and Evangelinos et al. with the McGrath et al. teachings of instruction prefixes because configuring whether the coherency action is using the Instruction Prefix enables the default coherency mode to be overridden (McGrath et al. [0046]).

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. as applied to claim 25 above, and further in view of Jalal et al. (US 2018/0004663).
Regarding claim 44, Wright et al. do not appear to explicitly teach while Jalal et al. disclose:  
The apparatus of claim 25, wherein the first processor is configured to support a snooping protocol (FIG. 1 Snoop Filter 300) configured to support cache coherence in a memory hierarchy of a multiprocessor computing system ([0024] Cache coherency may be maintained through use of a snoop filter; [0026] a home node 108 also includes a snoop filter 300 that monitors data transactions and maintains the status of data stored in the system cache 116 and operates to maintain coherency of data in the various caches of the system…The snoop filter of a home node functions as a cache controller and a point of coherence. Since memory accesses, for a given set of memory addresses in shared data resource, pass through the same home node, the home node can monitor or `snoop` on transactions and determine if requested data should be retrieved from a main memory, from a cache in the home node, or from a local cache of one of the request nodes).
Wright et al. and Jalal et al. are analogous art because Wright et al. teach supporting both coherent and non-coherent memory accesses in a multiprocessor system and Jalal et al. teach snoop filters for cache coherency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wright et al. and Jalal et al. before him/her, to modify the teachings of Wright et al. with the Jalal et al. teachings of a snooping protocol because implementing a snooping protocol enables the system to monitor data transactions and ensure coherency (Jalal [0002]).
Regarding claim 45, Jalal et al. further disclose: 
The apparatus of claim 44, wherein the snooping protocol is configured to support a private-clean state configured to indicate that a memory region of the first processor cache for the data element is consistent with copies of the memory region stored in the memory hierarchy of the multiprocessor computing system and is exclusive to the first processor ([0031] Exclusive data, also called `UniqueClean` (UC) data, is not shared and matches the corresponding data in the memory).
Regarding claim 46, Jalal et al. further disclose:
The apparatus of claim 44, wherein the snooping protocol is configured to support a private-dirty state configured to indicate that a memory region of the first processor cache for the data element is modified without being updated to the memory hierarchy of the multiprocessor computing system and is exclusive to the first processor ([0029] Modified data, also called `UniqueDirty` (UD) data, is not shared by other caches. Modified data in a local cache has been updated by a device, but has not been written back to memory, so it is `dirty`. Modified data is exclusive and owned. The local cache has the only valid copy of the data).

Response to Arguments
Applicant’s arguments, filed May 27, 2022, with respect to the rejections of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wright et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137